Citation Nr: 0820400	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for right shoulder disability.

2.  Entitlement to service connection on a secondary basis 
for bilateral arm disability.

3.  Entitlement to restoration of a compensable rating for 
recurrent dislocation of the left knee.

4.  Entitlement to an increased rating for recurrent 
dislocation of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1983 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran 
testified before the undersigned at a hearing held at the RO 
in June 2007.  The Board remanded this case in September 2007 
for further development.

The veteran receives separate evaluations for his left knee 
disorder.  In a July 2001 rating action, VA assigned him a 10 
percent evaluation for recurrent dislocation of the left 
knee, and a 10 percent evaluation for arthritis of the left 
knee.  See VAOPGCPREC 23-97.  In February 2004 he requested 
increased evaluations for his left knee disorder.  In the 
June 2004 rating action from which this appeal originates in 
part, the RO reduced the evaluation assigned the recurrent 
dislocation of the left knee to noncompensable, and continued 
the 10 percent evaluation for arthritis of the left knee.  In 
a February 2005 statement, the veteran specifically disagreed 
with the determination as to the reduction of the evaluation 
assigned for recurrent dislocation of the left knee, and 
explained why he believed the knee condition actually 
warranted an increased rating.  In the same statement, he 
requested an increased rating for the left knee arthritis; he 
did not express disagreement with the June 2004 rating action 
as to the denial of an increased rating for that component of 
the left knee disorder.

In response to the February 2005 statement, the RO issued a 
rating decision in June 2005 which continued the 10 percent 
rating for left knee arthritis.  The veteran has not 
expressed disagreement with that determination.  In August 
2005 the RO issued a statement of the case addressing the 
reduction of the rating for recurrent dislocation of the left 
knee, and an increased rating for the same.

Given the above, the Board has recharacterized the left knee 
issue to clarify that the veteran is seeking both restoration 
of the 10 percent rating assigned the recurrent left knee 
dislocation, and an increased rating for that disability.  To 
the Board's knowledge, the veteran is not seeking appellate 
review as to the proper disability rating assignable for the 
left knee arthritis.

The issue of service connection for bilateral arm disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right shoulder disability was not caused or chronically 
worsened by service-connected disability.
 
2.  Evidence establishing sustained improvement in the 
veteran's recurrent left knee dislocation was not of record 
at the time of the rating decision reducing the 10 percent 
evaluation for the disability.

3.  The veteran's recurrent dislocation of the left knee is 
productive of no more than slight lateral instability or 
recurrent subluxation.





CONCLUSIONS OF LAW

1.  Right shoulder disability is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 
C.F.R. § 3.310 (2007).

2.  The criteria for reduction of the veteran's 10 percent 
rating for recurrent dislocation of the left knee were not 
met at the time of the decision reducing that rating.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, 
Diagnostic Code 5257 (2007). 

3.  The criteria for a rating in excess of 10 percent for 
recurrent dislocation of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the rating actions from 
which this appeal originates, VA provided the veteran with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (except in two respects, discussed 
further below) in a March 2004 correspondence.  That 
communication did not provide notice of the information and 
evidence necessary to substantiate the initial rating 
assignable (with respect to the service connection issue) or 
(as to both issues) the effective date to be assigned in the 
event of a successful claim for service connection or for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The record shows that the RO did provide 
such notice in March 2006 correspondence, and readjudicated 
the claims in a December 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board notes that the March 2004 correspondence only 
advised the veteran of the information and evidence necessary 
to substantiate the service connection claim on a secondary 
basis; it did not address primary service connection.  The 
Board points out, however, that the veteran does not allege 
that his right shoulder disorder originated in service or 
within one year of his discharge therefrom.  To the contrary, 
he asserts that his right shoulder disorder did not originate 
until after several post-service surgeries on his knees.  Nor 
does the evidence of record reasonably raise the issue of 
service connection on a primary (direct) basis.  Accordingly, 
notice as to the information and evidence necessary to 
substantiate a claim for primary service connection is not 
required in this case.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 553 (2008) (Board commits error only in failing to 
discuss a theory of entitlement that was raised either by the 
appellant or by the evidence of record).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the March 2004 correspondence, as well 
as a March 2005 correspondence, essentially provided the type 
of notice required by Vasquez-Flores, particularly as to the 
need for evidence as to the effect of the disability on daily 
life.  The letters informed him that the evidence must show 
that his claimed disorder had become worse, and he was 
advised that he could submit evidence showing the claimed 
disorder had increased in severity.  He was informed that he 
could submit his own statement to this effect, and that the 
statement should address his symptoms, their frequency and 
severity, "and other involvement, extension and additional 
disablement caused by" his disorder.  In effect, the 
correspondences advised him that relevant evidence included 
that tending to show all aspects of disablement.

Even assuming, however, that the March 2004 and March 2005 
notice letters did not properly advise the veteran as to the 
effect of the worsening on his employment and daily life, the 
Board finds that he has demonstrated actual notice of the 
need for evidence showing such an effect.  In this regard, 
the record shows that beginning with a February 2004 
statement, the veteran argued that his knee disorder had 
affected his employment and functioning.  On VA examination, 
he provided specific examples of the impact of his disorder 
on his functioning.  The Board finds that the above 
statements demonstrate that he is well aware of the need for 
evidence showing the impact of his disorder on his daily life 
and employment.  Consequently, the Board finds that any 
prejudice flowing from the failure of the March 2004 and 
March 2005 correspondences to provide such notice has been 
rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with the 
service connection and increased rating claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  Service connection

Factual background

Service connection is in effect for right knee disability, 
left knee disability, and hypertension.

Service medical records are silent for any reference to right 
shoulder complaints, finding or diagnosis.  There is no post-
service medical evidence of right shoulder disability until 
August 2003.  Private and VA medical records on file for 2003 
to March 2007 show that at that time, the veteran reported a 
three-week history of right shoulder sprain; X-ray studies 
were negative for abnormalities, and the diagnosis was right 
shoulder and rotator cuff sprain.  In November 2003 he 
reported right shoulder pain without recent trauma.  The 
shoulder was tender, and he was diagnosed with right shoulder 
pain.  Medical records for 2006 show treatment for right 
shoulder osteoarthritis.

At an August 2004 VA examination, the veteran complained of 
bilateral shoulder pain.  He explained that as a result of 
multiple knee surgeries, he used his upper extremities more, 
and that this additional stress had led to right shoulder 
impairment.  After examining the veteran and reviewing X-ray 
studies showing mild arthritis, the examiner diagnosed right 
shoulder pain consistent with rotator cuff tendinitis.  The 
examiner indicated that the right shoulder symptoms could be 
related to significant overuse due to the knee surgeries, but 
that such a relationship was conjectural.

In several statements, the veteran contends that he developed 
right shoulder disability from using assistive devices and 
using his shoulder to lift himself up rather than push off 
with his knees.  At his June 2007 hearing, the veteran denied 
using assistive devices for his knee disorders, other than 
shopping carts in stores.  He argued that his shoulder 
problems resulted from overusing the right arm to compensate 
for his knee problems; he testified that a private physician 
informed him that this was a possible result.

The veteran attended a VA examination in November 2007.  He 
alleged that his right shoulder disability arose from his 
knee problems.  He denied currently requiring any assistive 
aids for his knees.  X-ray studies of the right shoulder 
showed mild arthritis.  The examiner concluded that it was 
less likely than not that the shoulder disorder was the 
result of, or was permanently aggravated by the knee 
disorders, including the past need for crutches for those 
disorders.  He explained that there could have been a 
temporary aggravation of the right shoulder problem on 
account of the knee disorders.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  VA will not concede a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 71 Fed. 
Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310). 

Although the veteran maintains that his right shoulder 
disability was caused or chronically worsened by his service-
connected right and left knee disorders, the medical opinions 
of record do not support his assertion.  In this regard, the 
August 2004 VA examiner indicated only that it was possible 
that the right shoulder disorder resulted from overuse 
necessitated by the knee disorders.  He went on to clarify 
that such a relationship was only conjectural.  As the Court 
has held, medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Another VA opinion was obtained in November 2007 to clarify 
the etiology of the right shoulder disorder, at which time 
the examiner specifically concluded that the disorder was not 
caused or chronically worsened by the knee disorders, 
including from the use of crutches following surgery.  The 
examiner did indicate that there could have been temporary 
aggravation of the shoulder disorder from the use of 
assistive devices.

Temporary or intermittent flareups of a preexisting injury or 
disease do not constitute aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).  The November 2007 
examiner specifically concluded that any aggravation of the 
right shoulder would have been temporary in nature, and made 
clear that there had been no permanent aggravation.  

Although the veteran believes that his right shoulder 
disability is related to his bilateral knee disorders, his 
lay assertions concerning medical causation are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor is his testimony concerning what a private physician 
purportedly told him about the possibility of such a 
relationship.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
But see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the competent evidence of record indicates that the 
veteran's right shoulder disorder was not caused or 
chronically worsened by service-connected disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right shoulder disability.

The Board notes that the veteran does not contend that his 
right shoulder disorder is related to his service-connected 
hypertension, and there is no evidence (including statements 
by the veteran) suggesting such a relationship.

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  That is, the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Recurrent dislocation of the left knee

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected recurrent dislocation of the left knee.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if it is slight or 
a 20 percent rating if it is moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007). 

Factual background

A June 1992 rating decision granted service connection for 
recurrent dislocation of the left knee, with an assigned 10 
percent evaluation effective September 4, 1991.  The 10 
percent rating was assigned based on a February 1992 VA 
examination which demonstrated an abnormal gait and medial 
joint line pain.  He was able to extend the left knee to 0 
degrees and flex the knee to 135 degrees.  There was no 
effusion.  The examiner did not comment on knee stability, 
but diagnosed recurrent dislocation of the left knee.

A May 1994 rating decision continued the 10 percent 
evaluation, based on a March 1994 VA examination report 
showing left knee extension to 0 degrees, and flexion to 135 
degrees.  There was no joint line tenderness, effusion, or 
laxity.  The examiner described the clinical exam as normal.

In a July 2001 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee, 
assigning a 10 percent evaluation therefor effective May 3, 
2000, in light of VAOPGCPREC 23-97.  The 10 percent 
evaluation for recurrent dislocation of the left knee was 
continued, based on a May 2000 VA outpatient treatment note 
showing full range of left knee motion without any 
instability.

On file is a September 2002 statement by former employer who 
indicates that the veteran is considered disabled due to an 
off duty injury.  The author notes that the veteran was 
unable to operate heavy equipment, climb, stand or kneel, and 
that because the company did not have any positions to 
compensate for the disability, the veteran could not be 
retained.  Employment records accompanying the statement show 
that the veteran was terminated in August 2001 for health 
reasons.  A pre-determination hearing letter indicates that 
the veteran was terminated after violating the employer's 
policies on the Family and Medical Leave Act and for habitual 
or excessive absences or tardiness.

Private and VA medical records on file for 2003 to March 2007 
show treatment for left knee osteoarthritis.  The records do 
not reference any instability or subluxation of the knee.

In February 2004, the veteran requested an increased rating 
for his left knee disorders.

At a May 2004 VA examination, the veteran reported working as 
a heavy equipment operator.  He indicated that his left knee 
was doing well without recurrence of any left patellar 
dislocation.  He denied significant problems with the left 
knee, and explained that his missed work was due to the right 
knee disorder.  Physical examination showed that he walked 
with an antalgic gait secondary to recent right knee surgery.  
He exhibited left knee extension to 0 degrees and flexion to 
135 degrees.  His knee was stable, without joint line 
tenderness.  X-ray studies of the knee showed minimal 
narrowing of the medial and lateral compartments and good 
position of the patella.

In a June 2004 rating decision, the RO reduced the evaluation 
assigned the recurrent left knee dislocation from 10 percent 
to 0 percent disabling, effective September 1, 2004.  The RO 
based its decision to reduce the rating on the absence of 
instability demonstrated at the May 2004 VA examination.  The 
reduction of the rating did not affect the overall combined 
rating for the veteran's service-connected disorders, which 
remained at 40 percent. 

At an April 2005 VA examination, the veteran reported daily 
knee pain, as well as knee weakness, stiffness and swelling.  
He complained of left knee locking, giving way, easy 
fatigability, and lack of endurance.  He reported daily flare 
ups, which were characterized by increased pain, and 
indicated that his flare ups were precipitated by walking, 
kneeling, squatting or traversing stairs.  He also described 
experiencing functional impairment during flare ups.  He 
denied any left knee dislocations.  He reported that he 
worked as a truck driver and had missed one month of work due 
to knee pain.  Physical examination showed that his gait was 
normal.  He demonstrated left knee tenderness, without 
inflammation.  He was able to extend the knee to 0 degrees, 
and flex the knee to 110 degrees.  The examiner noted the 
presence of pain on motion testing, but determined that the 
veteran's knee motion was essentially full with active, 
passive, and repetitive motion testing.  The veteran's 
coordination was normal.  X-ray studies showed degenerative 
joint disease without effusion.  

At his June 2007 hearing before the undersigned, the veteran 
testified that he experienced pain and swelling of the left 
knee with activities.  He indicated that the knee tended to 
lock and buckle.  He denied using assistive devices, other 
than shopping carts in stores.  He maintains that he lost 
many jobs because of right knee surgeries and left knee pain; 
he explained that his training and experience is in the field 
of construction.  He testified that he recently was hired as 
a foreman in a sedentary position.

At a November 2007 VA examination, the veteran reported left 
knee pain and swelling.  He denied requiring any assistive 
aids.  He reported limitations on his ability to stand or 
walk for prolonged periods.  He denied any left knee giving 
way, instability or weakness.  He denied any knee 
dislocation, but reported that his knee locked up to three 
times in a month.  He denied any effusion or flare ups.  
Physical examination disclosed an antalgic gait, without 
evidence of abnormal weightbearing.  He was able to extend 
the knee to 0 degrees, and flex the knee to 120 degrees; pain 
did not begin until the knee was flexed to 100 degrees, and 
there was no additional limitation of motion with repetitive 
motion testing.  There was no left knee instability, but 
there was abnormal patellar tracking and subpatellar 
tenderness.  X-ray studies of the left knee were normal.  The 
examiner concluded that the left knee disorder had 
significant effects on the veteran's occupational activities 
due to pain and decreased mobility, with mild to moderate 
effects on some activities of daily living.

In several statements on file, the veteran contends that his 
right and left knee disorders caused him to lose 10 jobs in a 
5 year period.  He indicated that he last worked in 2004, 
when he underwent right knee surgery, and that he had worked 
as a heavy equipment operator/welder. 

Analysis

A.  Restoration

Although the RO has not complied with the due process 
requirements of 38 C.F.R. § 3.105(e) in reducing the 
evaluation to noncompensable, the Board points out that VA 
was not required to comply with that regulation in this case.  
In this regard, the reduction in rating did not result in a 
reduction of compensation payments currently being made.  See 
VAOPGCPREC 71-91.

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
38 C.F.R. § 3.344 regarding stabilization of disability 
ratings is for application, since the 10 percent evaluation 
had been in effect for a period in excess of five years.  The 
10 percent evaluation was in effect from September 1991 until 
the reduction effective in September 2004.  See Brown v. 
Brown, 5 Vet. App. 413, 418 (1993) (duration of rating 
measured from effective date of actual reduction).  According 
to 38 C.F.R. § 3.344(a), those examinations that are less 
complete than those on which payments were authorized or 
continued may not serve as a basis to reduce an evaluation.  
The regulation further provides that ratings as a result of 
diseases subject to temporary and episodic improvement may 
not be reduced on any one examination, except in those 
instances where all the evidence of record warrants the 
conclusion that sustained improvement has been demonstrated, 
and that with a showing of material improvement, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  Id.

Although the May 2004 VA examination found no current left 
knee instability, neither the examination on which the 
initial rating was based nor the subsequent examinations 
which continued the rating found instability of the knee.  
Rather, the 10 percent rating has apparently been assigned in 
recognition of the veteran's history of patellar dislocations 
despite the absence of corroborating clinical evidence.  
Although the May 2004 examination also demonstrated the 
absence of joint line tenderness, such a finding was also 
made on the examinations on which the continuation of the 10 
percent evaluation was based.  In short, the May 2004 
examination did not demonstrate improvement in the left knee 
disorder.  To reduce a rating, however, improvement in the 
disability must be shown, as compared to whether the disorder 
meets the pertinent rating criteria.  Id.  

Moreover, even assuming that the May 2004 examination 
demonstrated improvement, the examiner failed to address 
whether this represented sustained improvement reasonably 
certain to be maintained under the ordinary conditions of 
life. Id.  The Court has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.  Findings on subsequent examinations confirm that 
the reduction was premature.

In light of the above, the Board finds that the evidence of 
record at the time of the June 2004 rating decision did not 
establish sustained improvement of his disability that was 
reasonably certain to be maintained under the ordinary 
conditions of life.  Accordingly, the Board concludes that 
restoration of the veteran's 10 percent evaluation is 
warranted.

B.  Increased rating

The Board finds that the evidence of record demonstrates that 
the veteran's disability picture most nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5257 than the criteria for a higher evaluation.  The 
pertinent VA and private treatment records, and VA 
examinations, have consistently demonstrated the absence of 
any laxity or instability in the knee, despite the abnormal 
patellar tracking in November 2007.  Nor have X-ray studies 
demonstrated any evidence of dislocation.  The veteran's 
account of knee buckling has been considered, but finds that 
the probative value of the veteran's observations are 
outweighed by the clinical findings on file which are 
consistent.  Accordingly, in light of the absence of any 
evidence of instability associated with the left knee, the 
Board concludes that the preponderance of the evidence 
supports a continuation of the currently assigned 10 percent 
evaluation for the recurrent dislocation of the left knee.  

The Board notes that the veteran has reported complaints 
including knee pain and weakness, which affect range of 
motion.  As indicated previously, the veteran receives a 
separate evaluation for arthritis of the knee, which is not 
at issue herein.  Those complaints are encompassed in the 
rating assigned for the arthritis, and are not pertinent to 
the disorder currently before the Board.  See VAOPGCPREC 23-
97 (concluding that authorizing separate ratings for 
arthritis and instability of a knee would not violate the 
rule against pyramiding because Diagnostic Code 5257 allows 
for evaluation of instability of the knee without reference 
to limitation of motion).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran reports that his left knee 
disorder, in conjunction with his right knee disability, 
prevents him from obtaining or maintaining employment.  
Notably, however, the record shows that it is his right knee 
for which he has undergone several surgeries in recent years, 
resulting in missed work, and not his left knee.  VA 
examinations consistently demonstrate that his left knee is 
largely normal, clinically.  Moreover, the veteran himself 
recently reported that he obtained a more sedentary job 
(apparently in the same field of construction work) and has 
not indicated that his left knee disorder has in any manner 
affected his current position.  As such, the Board finds that 
the evidence does not show marked interference of the left 
knee disorder with his employment.

In addition, there is no evidence that his left knee disorder 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional so as to preclude the use of the regular rating 
criteria.  Therefore, the Board finds that submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996) ; Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

The Board has considered whether an increased rating is 
warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports and recent treatment records which 
document findings clearly consistent with no more than a 10 
percent evaluation, and concludes that the underlying level 
of severity for the veteran's left knee disorder has remained 
at the 10 percent level during the period from the filing of 
the claim for an increased rating.

The Board lastly notes that the veteran is not prejudiced by 
the Board's consideration of an evaluation in excess of 10 
percent following restoration of the 10 percent evaluation.  
The RO considered the increased rating claim on precisely the 
same evidence as the Board, and concluded that the evidence 
did not even support a 10 percent rating under Diagnostic 
Code 5257.  


ORDER

Service connection for right shoulder disability is denied.

The 10 percent rating for recurrent left knee dislocation is 
restored, effective the date of the reduction. 

Entitlement to an increased rating for recurrent left knee 
dislocation is denied.


REMAND

The veteran contends that he has bilateral arm disability 
resulting from the overuse of his upper extremities to 
compensate for his knee disorders.  

Private and VA medical records on file show that in 2004, the 
veteran reported numbness of his shoulders and elbows.  He 
also complained of discomfort in the elbows and hands, and 
was diagnosed with tendinitis.  Records for 2006 show 
treatment for pain and numbness in the hands.

An August 2004 VA examiner diagnosed bilateral shoulder pain 
consistent with rotator cuff tendinitis; and bilateral hand 
numbness and pain with physical examination findings 
consistent with carpal tunnel syndrome.  The examiner 
indicated that the bilateral shoulder symptoms could be 
related to significant overuse due to the knee surgeries, but 
that such a relationship was conjectural.  He provided 
essentially the same opinion as to the carpal tunnel 
syndrome.

At his June 2007 hearing, the veteran clearly indicated that 
each arm disorder affected the entire arm, and not just the 
shoulder.

In the September 2007 remand, the Board requested that the 
examiner identify all disorders affecting each arm, and 
render an opinion, as to each such disorder, whether it was 
caused or aggravated by service-connected disability.

In response, the veteran was examined in November 2007.  The 
examiner only addressed the veteran's right and left shoulder 
complaints, and did not reference those symptoms affecting 
the distal portion of the arms, which were previously 
attributed to carpal tunnel syndrome or tendinitis.  The 
examiner concluded that the left shoulder disorder was not 
the result of or permanently aggravated by the service-
connected knee disorders.

Given that the veteran has been diagnosed with disorders 
affecting both arms separate from that affecting the 
shoulders, the Board finds that remand is required for a 
medical opinion which fully complies with the September 2007 
remand instructions.

Accordingly, this case is REMANDED for the following actions:

1.  Arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's right and left arm 
disabilities.  All indicated studies 
should be performed.  With respect to 
each right and/or left arm disorder other 
than the shoulders identified, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the disability was 
caused or permanently worsened by the 
veteran's service connected right and/or 
left knee disorders, including his use of 
crutches therefor.

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files must be made available to 
the examiner.  

2.  Readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
is not granted in full, issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


